                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CRIMINAL ACTION NO. 18-12-DLB-HAI-1
CIVIL ACTION NO. 19-67-DLB-HAI

UNITED STATES OF AMERICA                                                        PLAINTIFF


v.             ORDER ADOPTING REPORT AND RECOMMENDATION


COURTNEY WEBSTER                                                             DEFENDANT

                        * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court upon the December 13, 2019 Report and

Recommendation (“R&R”) of United States Magistrate Judge Hanly A. Ingram (Doc.

# 116), wherein he recommends that Defendant’s Motion to Vacate, Set Aside or Correct

Sentence pursuant to 28 U.S.C. § 2255 (Doc. # 93) be denied as withdrawn.

       No objections having been filed, and the time to do so having now expired, the

R&R is ripe for the Court’s consideration. The Court having reviewed the R&R, and

concluding that it is sound in all respects, and being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. # 116)

is hereby ADOPTED as the findings of fact and conclusions of law of the Court;

       (2)    The Defendant’s Motion to Vacate, Set Aside or Correct Sentence pursuant

to 28 U.S.C. § 2255 (Doc. # 93) is hereby DENIED AS WITHDRAWN;




                                                1
       (3)    For the reasons set forth in the Magistrate Judge’s R&R (Doc. # 116), the

Court determines that there would be no arguable merit for an appeal in this matter, and

therefore, no certificate of appealability shall issue; and

       (4)    A separate Judgment will be filed concurrently herewith.

       This 24th day of January, 2020.




J:\DATA\ORDERS\Covington Criminal\2018\18-12-1 Order Adopting R&R 2255.docx




                                              2
